GIEGERICH, J.
The application is based solely upon the ground thát the receiver has no funds in his hands. Under the authorities this is insufficient to authorize the granting of an order requiring him to give security for costs. Such an order rests in the discretion of the court, and the power will not be exercised, unless in addition to the fact of insolvency it is shown that the action has been brought heedlessly or in bad faith, or that it is improbable that the plaintiff will succeed. Hale v. Mason, 86 Hun, 499, 33 N. Y. Supp. 789) Ridgway v. Symons, 14 Misc. Rep. 78, 36 N. Y. Supp. 197.
, The present action was brought by leave of court, and, there being no charge of bad faith on the part of the receiver, the motion should be denied, with $10 costs.